

117 HR 3547 IH: Enhancing Child Passenger Safety in Underserved Communities Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3547IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Titus (for herself, Mr. Thompson of Mississippi, Mr. Sires, Ms. Roybal-Allard, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to encourage widespread and proper use of child safety seats, and for other purposes.1.Short titleThis Act may be cited as the Enhancing Child Passenger Safety in Underserved Communities Act.2.Highway safety programsSection 402(2)(A) of title 23, United States Code, is amended—(1)in clause (vii) by striking and at the end; and(2)by adding at the end the following:(ix)to encourage widespread and proper use of child safety seats (including booster seats), with an emphasis on encouraging the use of such child safety seats in underserved populations; and(x)to increase public awareness of the dangers of pediatric vehicular hyperthermia;.3.National safety priority programsSection 405(b)(4) of title 23, United States Code, is amended—(1)in subparagraph (A) by striking clause (v) and inserting the following:(v)carry out programs in low-income and underserved populations to—(I)recruit and train nationally certified child passenger safety technicians among first responders, including law enforcement, fire, and emergency medical personnel, organizations for children, and other individuals serving low-income and underserved populations;(II)educate parents and caregivers about the proper use and installation of child safety seats; and(III)purchase and distribute child safety seats to families in low-income and underserved populations; and; and(2)in subparagraph (B)—(A)by striking 100 percent and inserting 90 percent; and(B)by striking the period at the end and inserting , except that 10 percent of such funds shall be used to carry out a program described in subparagraph (A)(v).. 